Fiji extends its warm
congratulations to the Organization on the sixtieth
anniversary of its existence, and to the President, on
his assumption of the presidency of the General
Assembly at its sixtieth session. We wish to express
our confidence in his ability to guide our work during
2005 and 2006.
We also extend our appreciation to his
predecessor, His Excellency Mr. Jean Ping of the
Gabonese Republic, for his outstanding guidance of the
difficult business of the fifty-ninth session. We also
would like to place on record our appreciation to the
Secretary-General for his tireless efforts and active role
in bringing about an outcome document that should
become the centrepiece that guides our efforts in the
many months to come.
Last week the leaders of our States or
Governments adopted a resolution on the outcome of
their deliberations. The outcome document (resolution
60/1), as anticipated, did not meet the expectations of
everyone; rather, it contained those key elements
essential to addressing the three pillar issues of
security, human rights and development.
What is required of us now is the commitment to
support the implementation plan that will be drawn up
to convert to action what have up to now been merely
hopes and aspirations. We must also undertake to
ensure that the assistance so rendered trickles right
down to the poor, the hungry, the needy and the
hopeless — those that require it the most. Far too often
donations, funds and other forms of assistance are
mired in the bureaucratic process and reduced by
certain percentages, which are then passed off as
so-called administrative charges.
Fiji fully endorses the outcome document, and we
are committed to implement those provisions that we
as a developing nation are required to pursue for
ourselves. The formulation and implementation of the
Fiji national sustainable development strategy,
outlining the visions of our leaders and targeting the
aspirations and objectives of the summit outcome and
the Millennium Development Goals, is paramount. We
are in the process of reforming our public and financial
sector and introducing limited changes in the private
sector. Infrastructure development and improvement
are a priority in light of our occupational health and
safety standards. Marine legislation and regulations are
being reviewed to ensure the safety at sea of both
30

passengers and vessels alike, as well as the protection
of our maritime resources such as our continental shelf.
The principle of restorative justice in pursuit of
reconciliation, tolerance and unity is being widely
discussed through a democratic process of
consultations among the public before it is introduced
in Parliament.
Concerning the reform of the United Nations
Secretariat, Fiji subscribes to the thinking that the
Secretary-General should be empowered to enact the
changes he believes best suit the Organization. We
must all help to create a United Nations Organization
that is more efficient and accountable. Accountability
can be achieved by the establishment of the much
discussed Oversight Committee, the modalities and
working methodology of which have to include clear
and transparent terms of reference and a well-balanced
regional representation.
The United Nations must function always with
integrity and urgent concern for the needs of Member
States. Above all we must help the United Nations to
concentrate, as never before, on reducing the shameful
gap between developed and developing countries.
There should be no pause in United Nations
endeavours to establish and maintain international
peace, security and stability. The Secretary-General
and his staff are to be commended for seeking peace
agreements or in trying to prevent disputes from
violently escalating. Peacekeepers from many troop-
contributing countries deployed to conflict zones are
working not only to provide security but also to
disarm, demobilize and reintegrate former fighters, to
permit the safe and sustainable return of refugees and
to strengthen human rights and the rule of law.
We commend the work of the Special
Representative of the Secretary-General for Iraq and
the United Nations Assistance Mission for Iraq
(UNAMI) in trying to promote an inclusive,
participatory and transparent political transition
process in the country. Fiji is privileged to have our
troops serving in UNAMI to help in the process.
Fiji reaffirms its commitment to the United
Nations. As always, we are for peace and this is the
reason we have sent many of our soldiers and police
officers to serve with United Nations peacekeeping and
peacebuilding forces. Many of our servicemen have
lost their lives, but we have accepted this ultimate
sacrifice as our contribution to the unceasing global
effort for finding peace and security.
Further, while fully appreciating the principle of
the standby force, we are at the same time concerned
by the fact that those nations who are unable to
properly equip their forces are mainly from developing
countries and will therefore be marginalized should no
arrangement be made to assist them in this area. If such
assistance is not forthcoming, then peacekeeping will
be confined to only a select few countries, mainly
developed nations.
Fiji acclaims the proposal for a Peacebuilding
Commission. We will gladly share with the
Commission our own experiences in reconstructing our
country following the civil unrest that almost tore the
nation apart in 2000. We ask reconsideration regarding
the makeup of the Peacebuilding Commission, for
while some of us have served in that sphere longer than
others, the size of certain countries’ contribution gives
them an advantage under the current modalities.
We support the United Nations and other major
groups’ initiatives at establishing partnerships with
regional groups. The South Pacific region has
constantly come together to address common problems
that may beset its members. The Regional
Assistance Mission to the Solomon Islands is a
peacekeeping/peacebuilding mission that was mounted
by the region. We would urge the United Nations to
kindly assist in the humanitarian effort to bring this
regional initiative on an even keel.
Fiji is supportive of an enlarged Security Council
membership that reflects current geopolitical realities.
We maintain our support for the inclusion of India and
Japan as permanent members under revised
arrangements.
We look forward to the moment when peace
finally reigns in the Middle East, and we commend all
those countries that are helping with that global cause.
For our Pacific Ocean region, we would like to see the
Korean people find just peace and lasting harmony. On
the future of Taiwan, it is Fiji’s fervent hope that a
resolution through dialogue, conducted in the true
spirit of reconciliation and understanding and devoid of
violence, can be found — one that is agreeable to all
parties and that can last for years to come.
This age of globalization is marked by the
adoption of universal principles governing such
31

matters as democracy, human rights, trade and
development. Fiji accepts those precepts; there is no
question about that. But we also say that countries like
ours, undergoing profound transition, should not be
held to unrealistic standards. We need time to evolve,
to adapt and to adhere. Members should not judge us
by what might be appropriate to their standards, but
measure us by the progress we are making towards the
universal ideals and the level of our commitment to
change.
Fiji respects the principle of equality of human
rights. We endorse the proposal for a Human Rights
Council, directly accountable to the General Assembly,
as an improvement upon the present arrangements.
However, in order for the Council to be effective, its
members have to be as widely representative as
possible and should not be subjected to special
reporting requirements.
For Fiji, it is vitally important, as a factor for
long-term stability, that the special interests of the
indigenous people, including their right to ownership
of their natural resources, is protected, and that a
balance between the rights of individuals and
communities is maintained. This has particular
relevance for a multicultural society such as ours. In
this regard, we strongly endorse the intention to bring
to the General Assembly as soon as possible for
adoption a final draft Declaration on the Rights of
Indigenous Peoples.
To fund the Millennium Development Goals
developing countries ought to have access to markets
and a fair return on their exports. This fact is important
for Fiji and other small vulnerable States; our very
economic survival is dependent upon it. Unrealistic
and inequitable world trade policies simply make it
much harder for our countries to eliminate poverty.
Fiji commends those developed States that are
prepared to assist developing nations in cushioning the
impact of World Trade Organization compliance. We
pay particular tribute to the European Union for its
willingness to assist and call on our European Union
partners to provide adequate long-term support as it
begins to reduce preferential processes for African,
Caribbean and Pacific sugar.
We also would like to express appreciation to our
close neighbours Australia and New Zealand and our
friends in Asia for their support in helping us get better
access to their markets and assistance in other
important areas of development.
The HIV/AIDS pandemic is a global concern as it
impacts on our ability to achieve the Millennium
Development Goals. A cooperative effort by everyone
remains the only way to control and eradicate the
scourge. Action that integrates prevention, treatment
and the medical and social vulnerability of infected
persons should be our guiding principles.
At the same time we should not minimize the
seriousness of the ravages produced of other infectious
diseases such as malaria and tuberculosis. Effort
should also be directed at other scourges, such as
extreme poverty and the plight of the disabled.
We can no longer ignore the plight of women and
children who through the years have been subjected to
sexual exploitation and abuse. Last week, Fiji’s Prime
Minister, Laisenia Qarase, signed the two Optional
Protocols of the Convention on the Rights of the Child;
the first on the involvement of children in armed
conflict and the second on the sale of children, child
prostitution and child pornography. In addition Fiji
strongly believes that the time is right for stronger
action to be taken to address the issue of young women
who are denied the right to sexual and reproductive
health.
We welcome the decision to hold a 2006 General
Assembly High-level Dialogue on International
Migration and Development. The amount of
remittances from migrant workers has become a rich
source of funds and has raised the standards of living
of families, contributed substantially to the national
economy and provided much needed employment to
the job market. Fiji hopes that the High-level Dialogue
will be the catalyst to enable countries to work in
partnership and agree to a better understanding to
improve the conditions of migrant workers.
Terrorism is a blight on all our horizons. It
respects no borders, and it is neither an acceptable nor
an effective way to advance any cause. Insularity is no
longer a cushion to protect islands which believe
themselves to be further away from the mainstream of
international activities. In trying to fulfil the terms and
conditionalities established by the various terrorism
conventions, more money that can hardly be spared has
to be found to fulfil those obligations. In doing so,
efforts to achieve Millennium Development Goals are
stymied and in some instances halted.
32

In this regard, a global effort to combat terrorism
has to be instituted to include training, funding,
transparency in the exchange of information and
intelligence, and a pledge to assist when needed.
Fiji will always be in support of all efforts to
reform the United Nations and its initiatives in the
fields of security, human rights and development. Our
efforts will be modest but commensurate with our
abilities.